13-4177
      Georges v. Peters


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY   SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


             At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
      New York, on the 27th day of October , two thousand and fourteen.

      PRESENT:    AMALYA L. KEARSE,
                  RICHARD C. WESLEY,
                  DENNY CHIN,
                              Circuit Judges.
      ____________________________________________

      FITZGERALD GEORGES,

                                    Plaintiff-Appellant,

                          -v.-                                    No. 13-4177

      BARBARA A. PETERS, PETER GIARRIZZO,
      ELMSFORD UNION FREE SCHOOL
      DISTRICT,

                              Defendants-Appellees.
      ____________________________________________

      FOR APPELLANT:                BRYAN D. GLASS, Glass Krakower LLP, New York, NY.
FOR APPELLEES:          STEVEN C. STERN, Anthony F. Cardoso, Sokoloff Stern
                        LLP, Carle Place, NY.
____________________________________________

      Appeal from the United States District Court for the Southern District of New
York (Vincent L. Briccetti, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Fitzgerald Georges brought claims under 42 U.S.C. §§ 1981

and 1983, and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.1 With

regard to Georges’s Title VII race discrimination and First Amendment retaliation

claims, we affirm for substantially the same reasons stated by the district court in its

memorandum decision.

       We affirm the district court’s dismissal of Georges’s retaliation claims under Title

VII and § 1981 on an alternate ground. See Eichelberg v. Nat’l R.R. Passenger Corp., 57

F.3d 1179, 1186 n.6 (2d Cir. 1995). “In order to make out a prima facie case of retaliation,

a plaintiff must show by a preponderance of the evidence [1] participation in a

protected activity known to the defendant; [2] an employment action disadvantaging

the plaintiff; and [3] a causal connection between the protected activity and the adverse

employment action.” Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 94 (2d Cir.

1
 “We review a district court’s grant of summary judgment de novo, construing the
evidence in the light most favorable to the nonmoving party and drawing all reasonable
inferences in that party’s favor.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 358 (2d Cir.
2011).


                                             2
2001) (internal quotation marks omitted). A plaintiff must establish but-for causation to

prevail on a retaliation claim. Univ. of Texas Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533

(2013).

          Here, no reasonable jury could find that Georges had established a causal nexus

between the EEOC charge and his termination. We have held that “[w]here timing is

the only basis for a claim of retaliation, and gradual adverse job actions began well

before the plaintiff had ever engaged in any protected activity, an inference of

retaliation does not arise.” Slattery, 248 F.3d at 95. Prior to Georges filing his EEOC

charge, Appellees had written Georges multiple warning letters related to instances

where he had mishandled his job responsibilities, and his supervisor had notified

Georges of her decision to recommend termination of his employment. Georges cannot

establish a causal nexus between his EEOC charge and the Board of Education’s

termination vote, and therefore he has not made out a prima facie case of retaliation.

          We have considered all of Georges’s contentions on this appeal and have found

them to be without merit. For the reasons stated above, the judgment of the district

court is AFFIRMED.



                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3